NOT FOR PUBLICATION

                    UNITED STATES COURT OF APPEALS
                                                                           FILED
                            FOR THE NINTH CIRCUIT
                                                                              NOV 20 2015
                                                                        MOLLY C. DWYER, CLERK
                                                                         U.S. COURT OF APPEALS
IZUMI SHIBATA,                                   No. 12-72157

              Petitioner,                        Agency No. A043-275-647

 v.
                                                 MEMORANDUM*
LORETTA E. LYNCH, Attorney General,

              Respondent.


                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                     Argued and Submitted November 2, 2015
                              Pasadena, California

Before: SCHROEDER, PREGERSON, and FRIEDLAND, Circuit Judges.

      Petitioner Izumi Shibata is a native and citizen of Japan and legal permanent

resident of the United States. Shibata petitions for review of the Board of

Immigration Appeals’ (“BIA”) order denying his application for cancellation of

removal.




        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
      The BIA held him removable as a person convicted of an “aggravated

felony” pursuant to 8 U.S.C. § 1227(a)(2)(A)(iii). The definition of “aggravated

felony” includes “a crime of violence . . . for which the term of imprisonment [is]

at least one year.” 8 U.S.C. § 1101(a)(43)(F).

      Shibata entered a nolo contendere plea to the charge of assault with a deadly

weapon, in violation of California Penal Code § 245(a)(1). The charge arose out of

an attempted carjacking in which Shibata struck the driver with nunchucks.

      We have expressly held that assault with a deadly weapon in violation of

California Penal Code § 245(a)(1) is categorically a crime of violence as defined

by 18 U.S.C. § 16(a). United States v. Grajeda, 581 F.3d 1186, 1196–97 (9th Cir.

2009); see also United States v. Jimenez-Arzate, 781 F.3d 1062, 1063 (9th Cir.

2015) (reaffirming Grajeda). Shibata’s four-year prison sentence also satisfied the

requirement for a term of imprisonment for at least one year. Therefore, the BIA

properly determined that Shibata was removable as charged under 8 U.S.C.

§ 1227(a)(2)(A)(iii), and ineligible for cancellation of removal because of his

assault conviction.

      The petition for review is DENIED.




                                          2